                  Case 2:19-cv-01489-RSM Document 30 Filed 10/22/19 Page 1 of 3




1

2

3

4

5

6
                                 UNITED STATES DISTRICT COURT
7                               WESTERN DISTRICT OF WASHINGTON

8    Joseph Stanley Pigott a.k.a. King Abdul Mumin El,          No. 19-cv-01489 RSM
     Morocco,
9                                                               NOTICE OF APPEARANCE
     Plaintiff,
10
     v.
11
     Heather Winslow Barr, David P. Tracy (Individual
12   Jointly & Severally) LAW OFFICES OF DAVID
     P. TRACY & ZOTTMAN, Sarah Hudson
13   (Individual Jointly & Severally) d.b.a. KING
     COUNTY SUPERIOR COURT BAILIFF,
14   Attorney Kristin Richardson (Individual, Jointly &
     Severally) d.b.a KING COUNTY SUPERIOR
15   COURT Judge, Attorney Kathryn D. Fields
     (Individual, Jointly & Severally) d.b.a. KING
16   COUNTY SUPERIOR COURT Judge, KING
     COUNTY SUPERIOR COURT, STATE OF
17   WASHINGTON, et al.,

18

19   TO: Joseph Stanley Pigott, Plaintiff Pro Se

20   AND TO: Clerk of the Court;

21   AND TO: All Interested Parties:

22           YOU AND EACH OF YOU, will please take notice that Samantha Kanner hereby appear in

23   the above-entitled action on behalf of Sarah Hudson, Kristin Richardson, Kathryn D. Fields, King

                                                                         Daniel T. Satterberg, Prosecuting Attorney
                                                                         CML DIVISION, Contracts Section
                                                                       · 900 King County Administration Building
                                                                         500 Fourth Avenue
     NOTICE OF APPEARANCE - 1                                            Seattle, Washington 98104
                                                                         (206) 296-0430 Fax (206) 296-8819
                Case 2:19-cv-01489-RSM Document 30 Filed 10/22/19 Page 2 of 3




1      County Superior Court, and King County (hereinafter "King County Defendants"), without waiving

2      the question of:

3              1.         Lack ofjurisdiction over the subject matter;
               2.         Lack ofjurisdiction over the person;
4              3.         Improper venue;
               4.         Insufficiency of process;
5              5.         Insufficiency of service of process;
               6.         Failure to state a claim upon which relief may be granted;
6              7.         Failure to join a party under Rule 19; and
               8.         Statute(s) of Limitation.
7
               You are hereby further notified that all further papers and pleadings herein, except for
8
       original process, shall be served upon the undersigned attorneys at the address below stated.
9

10     DATED this 22nd day of October, 2019.

11
                                                              DANIELT.SATIERBERG
12                                                            King County Prosecuting Attorney

13                                                            By: Isl Samantha Kanner
                                                              SAMANTHA KANNER, WSBA #36943
14                                                            Senior Deputy Prosecuting Attorney
                                                              500 Fourth Ave., Suite 900
15                                                            Seattle, WA 98104
                                                              Samantha.Kanner@kingcounty.gov
16                                                            Attorneys for King County Defendants
17

18

19

20

21

22

2l ·

                                                                               Daniel T. Satterberg, Prosecuting Attorney
                                                                               CIVIL OMSION, Contracts Section
                                                                               900 King County Administration Building
       NOTICE OF APPEARANCE - 2                                                500 Fourth Avenue
                                                                               Seattle, Washington 98104
                                                                               (206) 296-0430 Fax (206) 296-8819
              Case 2:19-cv-01489-RSM Document 30 Filed 10/22/19 Page 3 of 3




1                                     CERTIFICATE OF SERVICE

2
            I hereby certify that on Octoberizy, 2019, I electronically filed the foregoing document
3
     with the Clerk of the Court using the electronic filing system and sent the same in the manner
4
     noted below to the following:
5

6     Joseph Stanley Pigott                           Via USPS, First Class Mail
      604 S 162nd St
7     Burien, WA 98148
      Pro Se Plaintiff
8
      Mathew J. Cunanan                               Via CM-ECF Electronic Notification
      DC Law Group
9     12055 15th Ave NE
      Seattle, WA 98125
10    Attorneys for Barr, Tracy, and Law Offices
      ofDavid P Tracy & Zottman
11

12          I declare under penalty of perjury under the laws of the State of Washington that the
13   foregoing is true and correct.
14           DATED this]21-day of October, 2019.
15

16

17
                                                                  osecuting Attorney's Office
18

19

20

21

22

23

                                                                       Daniel T. Satterberg, Prosecuting Attorney
                                                                       CIVIL DIVIS ION, Contracts Section
                                                                       900 King County Administration Building
                                                                       500 Founh Avenue
     NOTICE OF APPEARANCE - 3                                          Seattle, Washington 981 04
                                                                       (206) 296-0430 Fax (206) 296-88 19
